Title: To George Washington from Colonel Daniel Brodhead, 26 October 1779
From: Brodhead, Daniel
To: Washington, George


        
          Dear Genl
          Pittsburgh Octr 26th 1779
        
        Immediately after I had closed my last (of the 9th of this Instant) I recd a letter from Colo. Shepherd Lieut of Ohio County informing me that a certain Decker, Cox & Compy with others had crossed the Ohio River & committed trespasses on the Indians lands. wherefore I ordered sixty Rank & File to be equipped & Capt. Clarke of the 8th Pena Regt proceeded with this party to Wheeling with orders to cross the River at that post & to apprehend some of the principal Trespassers & destroy the Hutts—He returned without finding any of the Trespassers but destroyed some Hutts: He writes me the Inhabitants have made small improvements all the way from the Muskingum River to Fort McInto. & thirty miles up some of the Branches. I sent a runner to the Delaware Council at Coochocking to inform them of the trespass & assure them it was committed by some foolish people & requested them to rely on my doing them justice & punishing the offenders but as yet have not received an answer.
        I have not yet sent men to build the Block-houses at

Coochocking—I told the Indians I would send two or three hundred men to do that work—But I apprehend Six or seven hundred will not be too many because it is very uncertain what part the Wyandotts will take or what influence the trespass will have on the minds of the Delawares.
        It is reported that Colo. Clark is reinforced with some men from Virga & that he is gone against Detroit & that 500 Indians are assembling at Chilohocki Town on the Miami River but both reports want confirmation.
        When the Troops here go into Winter Quarters I shall be much oblidged to your Excellency for leave to wait on you. I have the honor to be with perfect Regard & esteem your Excellencies most obedt Humble Servt
        
          D. Brodhead
        
      